DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 18 January 2022, claims 1, 4, 10, 16, and 18 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1, 10, and 16 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained.
The previously raised 102/103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new grounds of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 18 January 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argues that “The instant claims do not merely recite ‘methods of organizing human activities,’ but instead recite several detailed steps and features that point to specific improvements in computing device capabilities” (see Remarks, p. 9), and underlines several portions of independent Claim 1 that purportedly substantiate this argument (see Remarks, p. 9-10), are unpersuasive.
In particular, Applicant argues that the limitation of “configuring a first smart contract to authorize a second smart contract to initiate transfer of one or more wallet items registered to the first smart contract to a location specified by the second smart contract without utilizing a private key associated with the first smart contract” is not a method of organizing human activities “because the claim fundamentally requires the use of a computer and describes specific operations on a computer connected to the blockchain” (see Remarks, p. 9). However, these arguments are unpersuasive because:
there are no structural limitations to how the system would go about identifying how to transfer wallet items belonging to the first smart contract to a location specified by the second smart contract, e.g., there is no particular manner of organizing the data;
following from (i) above, as a result of the lack of structure, there is no particular manner by which information is searched (other than merely broadly stating that a private key is not utilized);
following from (i) above, as a result of the lack of structure, there are no particular limitations confining the claims to any particular manner by which smart contracts are registered, how wallet locations/addresses are assigned or associated with certain wallet items;
there are no limitations confining the claims to a particular manner by which information may be stored in any sort of computing configuration; thus,
Applicant’s argument that “the claim describes specific operations on a computer connected to the blockchain” are unpersuasive, as the claims do not even recite any interactions or operations on a blockchain. Indeed, the existence of a blockchain is, at best, implied by the claim limitations that there wallet items are transferred, yet there are no limitations confining the claims necessarily to blockchain; and therefore
Applicant’s argument that “the claim fundamentally requires the use of a computer” is not persuasive, because given the lack or a specific computing structure, a lack of a specific data organization, resulting in a lack of specific processes/operations on such broad computing structures and broad storage of information, the use of computers are insignificant additional elements that amount to nothing more than an attempt to limit the claims to a particular technological field—namely, via computers.
Thus, the claims are recited at a high level of generality in purely functional terms, i.e., only claiming the resulting goal or effect, rather than a concrete embodiment of that idea.
Applicant further argues that “configuring the second smart contract to initiate transfer of the one or more wallet items from the first smart contract in response to receiving a first recovery verifier by relaying an address of the third smart contract to the first smart contract” is not a commercial or legal interaction because “the claim explains how the system works beyond a resulting goal or effect and could not be described as organizing human activities, as humans could not perform the actions claimed” (see Remarks, p. 10) is unpersuasive. As elucidated in the 101 rejection below, the use of smart contracts and addresses is nothing more than an attempt to limit the claims to a particular technological environment—namely, via computers.
Given that the claims do not recite any specific limitations confining the claims to a particular manner by which the computer executes such functions, the claims do nothing more than recite the commercial/legal interaction of transferring wallet items from one smart contract to another. As a result, the claim limitation regarding receiving a recovery identifier is nothing more than an insignificant extra-solution activity/field-of-use limitation that does not further limit how—by what particular process or structure—any of the wallet transferring steps are carried out.
Applicant’s argues that the claims are directed to a practical application as they are a clear advancement and improvement in technology over prior systems (see Remarks, p. 13).
In particular, Applicant argues that the claims are directed to a practical application of accessing blockchain wallet items without using a private key, and renders and improvement because present wallet recovery systems require utilizing the private key of the wallet (see Remarks, p. 12).
Applicant further argues that the claimed technology solves the problem of a user’s wallet key being commonly corrupted, resulting in the user of having no way of recovering the assets from the wallet, by “enabling a user to retrieve goods from the blockchain wallet without needing the wallet’s private key”, which is a “clear advantage over prior technologies where one is unable to recover wallet assets…” (Remarks, p. 12). 
However, none of these arguments are persuasive.
Merely stating what factors are or are not involved in the step is nothing more than minimal narrowing of what are still otherwise abstract ideas (i.e., “[abstract idea] without utilizing a private key” is still abstract). 
The claims do not recite any improvement to the way information is stored or organized. There are no limitations confining the claims to a particular manner of achieving the resulting goal or effect of not utilizing a private key, i.e., no particular architecture or configuration, no particular data organization, and not even a mention of what specific computing element is being used to authorize transfer of wallet items from the first smart contract to another location.
The limitation of claims to a particular field of information—that a private key is not utilized—does not move the claims out of the realm of abstract ideas.1
Applicant’s argues that the claims “involve more than performance of well-understood, routine, and conventional activities previously known to the industry”, e.g., Claim 1 reciting “configuring the second smart contract to initiate transfer of the one or more wallet items from the first smart contract in response to receiving a first recovery verifier by relaying an address of the third smart contract to the first smart contract” (emphasis added by Applicant), which amounts to significantly more because “it specifies the relationship between the first, second, and third smart contracts, and how the operation of the transfer occurs” (see Remarks, p. 14).
Firstly, the use of smart contracts is nothing more than an attempt to limit the claims to a particular technological field—namely, via computers. Secondly, as stated in step 2A, Prong 1, such limitations do not state how—by what particular process or structure—any of the steps are implemented, e.g., whether through a particular computing structure, arrangement, data organization, or search.
As such, the receiving step amounts to nothing more than reciting an insignificant extra-solution activity of receiving data (which is well-understood, routine, and conventional; see the 101 rejection below for further detail).
Additionally, as a result, the fact that what is being received is an address of the third smart contract to the first smart contract is an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result; the claims do not state how that address may have been stored or retrieved (indeed, there is no limitation even making clear whether the address is stored at all or simply forwarded from another component), or how the address is used in a particular manner to achieve the initiation of the transfer of wallet items. Thus, such elements do not amount to significantly more.
Applicant’s argument that the recovery of the wallet items of the first smart contract without the private key of the first smart contract is not well-understood, routine, and conventional, which further evidences an inventive concept (see Remarks, p. 14) is unpersuasive.
An abstract claim that broadly states what factor is not being used in the claimed invention, is still abstract. Thus, the attempts to limit the claims to a particular field of information—that a private key is not utilized—does not move the claims out of the realm of abstract ideas. Such narrowing does not supply an inventive concept.2,3
Therefore, for at least the aforementioned reasons, the 101 rejection is maintained.
Applicant’s arguments filed 18 January 2022 with respect to the rejection of the claims under 35 U.S.C. 102/103 have been fully considered but are not persuasive. Applicant argues solely that the amendments render the prior rejections moot. See Response at page 14-16. The examiner respectfully disagrees and the rejections have been modified to conform to the current claim language.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 10 recite the transferring of one or more wallet items registered to a first smart contract “without utilizing a private key associated with the first smart contract”. Independent claim 16 recites “without utilizing a key associated with the first smart contract”.
(Arguments for both sets of limitations have been combined, and are referenced hereafter as “(private) key”)
The limitation “without utilizing a (private) key associated with the first smart contract” is not confined to any specific context. Therefore, such a limitation implies that the (private) key is not utilized at all when transferring one or more wallet items registered to a first smart contract to the third smart contract. However, this is not supported by the Specification because firstly, the Specification does not limit the claims to a particular manner in which the (private) key is utilized within the claimed invention. At the most, the Specification states that a recovery verifier (which does not involve the (private) key) is utilized, i.e., within the context of initiating the recovery request, the input for initiating a wallet transfer does not involve the (private) key.
However, there is nothing to limit the claims to a particular manner by which a (private) key may or may not be used in the subsequent recovery process, e.g., the (private) key may continue to be utilized as a lookup in the following process flow: (1) multi-signal identity verification (i.e., does not contain the (private) key) → (2) associate multi-signal identity with a (private) key associated with the user account / wallet → (3) use the associated (private) key to look up the associated first smart contract wallet items → (4) transfer the first smart contract wallet items to the third smart contract items. The Specification does not preclude the possibility of the aforementioned process from occurring.
The claims, however, appear to attempt to claim the following: (1) multi-signal identity verification (i.e., without the use of a (private) key) → (2) look up associated first smart contract wallet items using (only) the multi-signal identity verification information → (3) transfer the first smart contract wallet items to the third smart contract. However, such a limitation does not appear to be supported by the Specification, i.e., the Specification is silent with regards to how the system identifies the wallet items previously registered to a first smart contract, for transferring to a third smart contract, and does not support the limitation that a (private) key is not utilized during the lookup/identification process. Thus, the Specification does not support the limitation that the transfer of one or more wallet items registered to the first smart contract is performed “without utilizing a (private) key associated with the first smart contract” as claimed.
To overcome the 112(a), lack of written description rejection, in the circumstance that Applicant wishes to retain this claim element, Applicant is recommended to more particularly clarify the context within which the (private) key is not utilized, such as, e.g., only within the identity verification step or some other specific step.
The dependent claims are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10 recite “a location specified by the second smart contract”, “the wallet recovery request specifying a third smart contract as being a recipient wallet”, and “relaying an address of the third smart contract to the first smart contract”, i.e., it is unclear whether there is supposed to be a difference between “a location” and “an address”. 
It is also uncertain how “a location” of dependent claims 2 and 11 also differ from “a location” and “an address” of their respective independent claims.
For purposes of examination, the following interpretation has been taken for the independent claims: “…initiate transfer of one or more wallet items registered to the first smart contract to a location specified by the second smart contract…; receiving…a wallet recovery request associated with the first smart contract, the wallet recovery request specifying a third smart contract as being a recipient wallet; configuring the second smart contract to initiate transfer of the one or more wallet items from the first smart contract…by relaying the location of the third smart contract to the first smart contract, wherein the location corresponds to an address of the third smart contract…”
For purposes of examination, the following interpretation has been taken for dependent claims 2 and 11: “initiate transfer of one or more wallet items registered to the third smart contract to a second location specified by the second smart contract; and configuring the second smart contract to initiate transfer of the one or more wallet items from the third smart contract in response to receiving a second recovery identifier” (i.e., dependent claims 2 and 11 pertain to using the newly-created third smart contract, i.e., a restored version of the first smart contract, for transacting (instead of using the old first smart contract for transacting)).
The dependent claims are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more).
	The claims are directed to certain methods of organizing human activity (commercial or legal interactions), as the claims are directed to the account management (of a wallet) whose asset contents are transferred to another wallet. See, e.g., MPEP 2106.04(a)(2)(II)(B).
In particular, independent claims 1 and 10 recite configuring a first smart contract to initiate transfer of one or more wallet items registered to the first smart contract to a location specified by the second smart contract; receiving a wallet recovery request associated with the first smart contract, the wallet recovery request specifying a third smart contract as being a recipient wallet; configuring the second smart contract to initiate transfer of the one or more wallet items from the first smart contract by relaying an address of the third smart contract to the first smart contract; and based on the wallet recovery request, initiating, by the second smart contract, a transfer of the one or more wallet items from the first smart contract to the third smart contract. Dependent claims 2 and 11 recite configuring the third smart contract to authorize the second smart contract to initiate transfer of one or more wallet items registered to the third smart contract to a location specified by the second smart contract; and configuring the second smart contract to initiate transfer of the one or more wallet items from the third smart contract. Dependent claim 4 recites instantiating the third smart contract by registering the address of the third smart contract with the second smart contract (i.e., similar to how one would set up another account, such as a bank account with an associated routing number, i.e., “address”). Dependent claims 5 and 13 recite initiating a transfer of a portion of the one or more wallet items from the first smart contract to the second smart contract. Such limitations recite certain methods of organizing human activity.
	Similarly, independent claim 16 recites receiving an indication that a key associated with a user smart wallet associated with the user account has been lost; initiating a validation and recovery process for items stored in the user smart wallet; transferring the items stored in the user smart wallet to the recovery smart wallet; and associating the recovery smart wallet with the user account. Dependent claim 18 recites configuring the user smart wallet to authorize a recovery agent to initiate transfer of one or more wallet items registered to the user smart wallet to a location specified by the recovery agent. Dependent claim 20 recites transferring a portion of the one or more wallet items from the user smart wallet to the recovery agent. Such limitations recite certain methods of organizing human activity.
	Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea.
	In particular, the claims recite the steps are implemented via smart contracts, recovery agents, and various computing hardware components, e.g., a processor, transceiver, and memory (claims 10-15). These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

	Independent claims 1, 10, and 16 recite receiving, via an API and by the second smart contract, a wallet recovery request associated with the first smart contract, and that the transfer is initiated in response to receiving a first recovery verifier. Independent claim 16 further recites receiving log-in credentials associated with a user account, and receiving an indication that a key associated with a user smart wallet associated with the user account has been lost. These “receiving” steps are insignificant extra-solution activities. The use of an API and second smart contract is nothing more than attempts to limit the claims to a particular technological field—namely, the within the realm of computers. The fact that the wallet recovery request specifies a third smart contract as being a recipient wallet, and that the transfer of one or more wallet items is in response to receiving a “first recovery verifier by relaying an address of the third smart contract to the first smart contract”, are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
	Additionally, the fact that a private key is not utilized, is nothing more than an attempt to limit the claims to a particular field of information—that is, anything other than a private key. However, this does not move the claims out of the realm of abstract ideas, and amounts to nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
	Dependent claim 3 recites that the second recovery verifier (of dependent claim 2) is identical to the first recovery verifier (of independent claim 1). This is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
	Dependent claim 4 recites that an instantiation of a third smart contract is done by the second smart contract. Similarly, dependent claim 14 recites the system receiving log-in credentials for a user account associated with the first smart contract and receiving the wallet recovery request from the user account. These are nothing more than an attempt to limit the claims to a particular technological field—namely, that of computers.
	Dependent claim 6 recites receiving a wallet recovery request from a user account associated with the first smart contract. This is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
	Dependent claims 7-9 (and similarly, dependent claim 15), pertain to the first recovery verifier involving a multi-signal trigger from a plurality of verifier smart contracts, including a predetermined passcode from each of the plurality of verifier smart contracts. Similarly, dependent claim 17 pertains to a receiving a predetermined recovery phrase from a plurality of verifier smart contracts which are pre-established through the user smart wallet. These are nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result. Additionally, that the second smart contract is configured to accept such information is nothing more than an attempt to limit the claims to a particular technological field—namely, via computers.
	Dependent claim 19 recites receiving a confirmation of user identity of an owner of the user account. The “receiving” step is an insignificant extra-solution activity. The type of data that is being received is nothing more than an insignificant field-of-use limitation.

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims, therefore, are directed to an abstract idea.

	The claims do not contain any additional elements that are sufficient to amount to significantly more than the judicial exception.
	As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of smart contracts, recovery agents, and various computing hardware components, e.g., a processor, transceiver, and memory (claims 10-15), amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	The claims variously recite extra-solution activities of receiving data. Such steps are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving steps).
Even when viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions4, and encompass methods of organizing human activity by managing relationships between one or more persons and a computer. Accordingly, the claims recite an abstract idea.
	Secondly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are primarily directed to insignificant extra-solution activities, and insignificant field-of-use limitations (describing the context rather than a particular manner of achieving the receiving steps). The claims do not recite any improvement to the way in which information is stored, organized, or searched. And merely stating the conditions under which the steps are executed only provides mere narrowing of what are otherwise abstract concepts. As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
	However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the system operates to perform (1) authorization of a second smart contract to initiate transfer of the one or more wallet items registered to the first smart contract without utilizing a (private) key associated with the first smart contract; (2) the initiation of the transfer of one or more wallet items; (3) the transfer of the one or more wallet items is performed, e.g., whether through some record updating recorded somewhere, or how information is even identified between the various wallets, e.g., via some sort of address assignment, key assignment, or other data; (4) the instantiation of the third smart contract or the registration of the address of the third smart contract.
To reiterate, and in particular, the fact that there are no limitations confining the claims to a particular data structure, for example, a manner of keeping records of the various assignments of information, how the system maintains (or does not maintain) keys or any other related structure for identifying recovery accounts, how the system maintains wallet addresses or reassigns the wallet assets, etc., shows that the nature of the claims are at a high level of generality, i.e., an abstract idea. The claims are recited in a purely functional form, directed to the resulting goal or idea rather than a concrete embodiment of that idea.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (“Black”) (US 2019/0220852 A1), in view of Kim et al. (“Kim”) (US 2020/0005282 A1).
	Regarding claim 1: Black teaches A method of recovering blockchain wallet items, the method comprising:
	…
	receiving, via an API and by the second smart contract, a wallet recovery request associated with the first smart contract … (Black, [0162], where the currency conversion system 104 (i.e., “second smart contract”) receives identity data for a customer and a request to restore a customer wallet (i.e., “receiving, … by the second smart contract, a wallet recovery request associated with the first smart contract”). See Black, [0104], where a customer may download an application to the customer device 102 and create (or modify) a customer wallet, where the application may interface with a customer (i.e., “via an API”) and communicate with the currency conversion system 104 (i.e., “second smart contract”));
configuring the second smart contract to initiate transfer of the one or more wallet items from the first smart contract in response to receiving a first recovery verifier …; and based on the wallet recovery request and responsive to receiving the first recovery verifier, initiating, by the second smart contract, a transfer of the one or more wallet items from the first smart contract to the third smart contract (Black, [0168-0170] and [0182-0183], where when the identity data received from the customer device is verified (i.e., “in response to receiving the first recovery verifier”), the currency conversion system restores the customer wallet by creating a new customer wallet, and transferring assets from the old customer wallet to the new customer wallet (i.e., “initiate transfer of the one or more wallet items from the first smart contract to the third smart contract”)).
	Black does not appear to explicitly teach configuring a first smart contract to authorize a second smart contract to initiate transfer of one or more wallet items registered to the first smart contract to a location specified by the second smart contract without utilizing a private key associated with the first smart contract; [receiving, via an API and by the second smart contract, a wallet recovery request associated with the first smart contract,] the wallet recovery request specifying a third smart contract as being a recipient wallet; [and configuring the second smart contract to initiate transfer of the one or more wallet items from the first smart contract] by relaying an address of the third smart contract to the first smart contract; 
	Kim teaches configuring a first smart contract to authorize a second smart contract to initiate transfer of one or more wallet items registered to the first smart contract to a location specified by the second smart contract without utilizing a private key associated with the first smart contract (Kim, [0074], where a user account may be requesting wallet recovery, the user account having been associated with the wallet (i.e., “first smart contract”) (thus in this manner, the wallet (“first smart contract”) was configured to authorize wallet recovery via interactions with the user account, as claimed). See Kim, [0061], where users submit recovery requests through the user account via the third party system (i.e., “second smart contract”). See also Kim, [0042-0043], where wallets (i.e., “first smart contract”) are associated with one or more blockchain recovery accounts (i.e., “second smart contract”), where the wallet can execute a set of operations upon receipt of messages signed by the recovery account, including initiating the recovery process, where the wallet recovery request received by the third party system (i.e., “second smart contract”) may include the wallet address (Kim, [0065-0067]) (i.e., “to a location specified by the second smart contract”). Each recovery account is preferably the public key of an asymmetric key pair, where the recovery key corresponding to the recovery account can be the public key of the key pair (i.e., “without utilizing a private key associated with the first smart contract”));
	[receiving, via an API and by the second smart contract, a wallet recovery request associated with the first smart contract,] the wallet recovery request specifying a third smart contract as being a recipient wallet (Kim, [0065-0067], where a user’s wallet recovery request is received by a trusted third party system or owner or wallet (i.e., “second smart contract”). The wallet recovery request may include the wallet address (i.e., “specifying a third smart contract as being a recipient wallet”). See also Kim, [0038] and [0072], where the third party system receives a wallet recovery request through a third party system interface (i.e., “receiving, via an API and by the second smart contract, a wallet recovery request”)); [and]
	[configuring the second smart contract to initiate transfer of the one or more wallet items from the first smart contract] by relaying an address of the third smart contract to the first smart contract (Kim, [0040], where wallet parameters can be received from the recovery account, where wallet parameters include a blockchain address. See Kim, [0065-0067] above with regards to the wallet recovery request including the wallet address).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim (hereinafter “Black as modified”) with the motivation of allowing users to have manual control over which wallets they wanted funds to be restored to. Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate Kim’s disclosure of not utilizing keys associated with the user smart wallet with the motivation of allowing wallet access to be restored to a verified wallet owner when wallet keys are partially or entirely lost or compromised (Kim, [0012]).

	Regarding claim 2: Black as modified teaches The method of claim 1 further comprising:
	configuring the third smart contract to authorize the second smart contract to initiate transfer of one or more wallet items registered to the third smart contract to a location specified by the second smart contract (Black, [0182-0187], where a new customer wallet is created, and assets transferred from the old customer wallet to the new customer wallet (i.e., “third smart contract”). A new transaction address associated with the new customer wallet is generated and based on the new private key(s). A device would be required to possess these new private keys in order to transact from the new transaction address. (i.e., “authorize the second smart contract to initiate transfer of one or more wallet items registered to the third smart contract”). See Black, [0137-0138], where transaction requests include a transaction address for a destination wallet where the asset is to be transferred (i.e., “to a location specified by the second smart contract”), and signed based on the private transaction key(s)); and
	configuring the second smart contract to initiate transfer of the one or more wallet items from the third smart contract in response to receiving a second recovery verifier (Black, [0134-0138], where a customer may open an application on the customer device using authentication data (i.e., “receiving a second recovery verifier”), where after gaining access to the application, the customer may create 706 a transaction request in the application. The transaction request may include a destination wallet’s transaction address where the asset is to be transferred. The transaction may be signed using the private key, and initiate the transfer of assets to the destination wallet. Recall from Black, [0182-0187], where a new customer wallet was used to restore an old customer wallet, and the new customer wallet is used to transact from).
	Although Black does not appear to explicitly state that the second smart contract initiates transfer of the asset in response to receiving a second recovery identifier as claimed, one of ordinary skill in the art would have been suggested by Black’s disclosure to modify Black such that the user is required to re-sign into their new wallet (i.e., such that the system receives a second recovery identifier) with the motivation of ensuring that users are not continuing the session with potentially an old session data (i.e., restarting the session to clear up old cookies, cache data, etc.), which provides for better security.

	Regarding claim 3: Black as modified teaches The method of claim 2, wherein the second recovery verifier is identical to the first recovery verifier (Black, [0134-0138], where a customer may open an application on the customer device using authentication data (i.e., “receiving a recovery verifier”), where after gaining access to the application, the customer may create 706 a transaction request in the application. The transaction request may include a destination wallet’s transaction address where the asset is to be transferred. The transaction may be signed using the private key, and initiate the transfer of assets to the destination wallet. Recall from Black, [0182-0187], where a new customer wallet was used to restore an old customer wallet, and the new customer wallet is used to transact from). 

	Regarding claim 4: Black as modified teaches The method of claim 1 further comprising instantiating, by the second smart contract, the third smart contract by registering the address of the third smart contract with the second smart contract (Black, [0182-0185], where a recovery process may be performed following a customer losing a customer device 102 that had possessed a private key associated with a customer wallet. The system creates a new customer wallet (i.e., “instantiating…the third smart contract”) and transfers assets from the old customer wallet to the new customer wallet. One or more new private keys associated with a new customer wallet may be generated 1001, in addition to the currency conversion system (i.e., “second smart contract”) also generating a new transaction address associated with the new customer wallet based on the new private key(s) (i.e., “registering the address of the third smart contract with the second smart contract”)). 

	Regarding claim 5: Black as modified teaches The method of claim 1, wherein initiating the transfer of the one or more wallet items from the first smart contract to the third smart contract comprises initiating a transfer of a portion of the one or more wallet items from the first smart contract to the second smart contract (Black, [0116-0117], where a trusted third party may authorize certain transactions at the asset exchange in which assets are transferred from a custodial wallet to a new transaction address in the customer wallet).
	Although Black does not appear to explicitly state that the custodial wallet is utilized for purposes of recovery, one of ordinary skill in the art would have been suggested to have modified Black such that the custodial wallet is also utilized for wallet recovery (which is a form of asset transfer) (see also Black, [0186], where the trusted third party is also involved in wallet recovery; see also Black, [0222], where private keys may be transmitted to a customer device for either generating transaction addresses or wallet recovery) with the motivation of making the system less vulnerable to malicious attack since the keys for authorizing transactions are decentralized (Black, [0117]).

	Regarding claim 6: Black as modified teaches The method of claim 1, wherein the wallet recovery request is received from a user account associated with the first smart contract (Black, [0162-0163], where the system may receive a request to restore a customer wallet, in addition to identity data for a customer that was stored when the customer initially created their account with the system (i.e., “from a user account associated with the first smart contract”)). 

	Regarding claim 7: Black as modified teaches The method of claim 1, wherein the first recovery verifier comprises receiving a multi-signal trigger from a plurality of verifier smart contracts (Kim, [0073-0074], where the wallet receives at least a predetermined number of signed wallet recovery requests, each specifying the same set of new owner accounts (e.g., public owner keys or hashes thereof), each signed by a different owner key associated with a different owner account stored by the wallet. The user identity may be verified using multiple factors or channels (i.e., “multi-signal trigger”), e.g., multi-factor authentication using secondary contact methods and/or devices associated with the user account (i.e., “plurality of verifier smart contracts”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim (hereinafter “Black as modified”) with the motivation of increasing the security of the recovery process through multiple levels of authentication.

	Regarding claim 8: Black as modified teaches The method of claim 7 further comprising configuring the second smart contract to accept the multi-signal trigger from the plurality of verifier smart contracts (Kim, [0072-0073], where the third party system (i.e., “second smart contract”) receives the wallet recovery request through a third party system interface, and the wallet receives at least a predetermined number of signed wallet recovery requests, each specifying the same set of new owner accounts, each signed by a different owner key associated with a different owner account stored by the wallet (i.e., “multi-signal trigger”) . The user identity may be verified using multiple factors or channels (i.e., “multi-signal trigger”), e.g., multi-factor authentication using secondary contact methods and/or devices associated with the user account (i.e., “plurality of verifier smart contracts”)). 

	Regarding claim 9: Black as modified teaches The method of claim 8 wherein the multi-signal trigger comprises a predetermined passcode sent from each of the plurality of verifier smart contracts (Kim, [0074], where the user identity may be verified using multiple factors or channels, including a user entering the correct code into a user device associated with the wallet (i.e., “predetermined passcode”), multi-factor authentication (e.g., two-factor authentication) using secondary contact methods and/or devices associated with the user account, which may be the same or different device(s) than the requesting device).
	Although Kim does not appear to explicitly state that a predetermined passcode is sent from each of the plurality of verifier smart contracts as claimed, Kim discloses that a predetermined number of signed wallet recovery requests may be received in order to initiate the recovery (Kim, [0073]). Therefore, one of ordinary skill in the art would have been suggested to modify Kim such that the code (Kim, [0074]) is received from each of the owner accounts (Kim, [0073]) using secondary contact methods and/or devices associated with the user account (Kim, [0074]) with the motivation of utilizing a simple method across multiple levels of authorization for implementing recovery (e.g., as opposed to providing documentation, biometric information, etc., which may prove to be more complicated for users to be validated/verified).

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Black teaches A system comprising: a processor; a transceiver; and a memory having stored thereon computer program code that, when executed by the processor, controls the processor to [perform the claimed steps] (Black, [0275-0276], where the disclosed system may be implemented using memory storing instructions executable by processors to execute the disclosed steps. See Black, [0285], where the system includes a network interface (i.e., “transceiver”) for communicating with various types of networks or communication channels).
	
	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 14: Black as modified teaches The system of claim 10, wherein the system is further configured to receive log-in credentials for a user account associated with the first smart contract and receive the wallet recovery request from the user account (Kim, [0065], where the system receives a wallet recovery request from a user, where the user requests the wallet recovery through a logged-in user account associated with the wallet).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim with the motivation of allowing users an easy-access manner to recover their wallet data rather than, e.g., in-person verification.

	Regarding claim 15: Black as modified teaches The system of claim 10, wherein the first recovery verifier comprises a multi-signal trigger received from a plurality of verifier smart contracts (Kim, [0073-0074], where the wallet receives at least a predetermined number of signed wallet recovery requests, each specifying the same set of new owner accounts (e.g., public owner keys or hashes thereof), each signed by a different owner key associated with a different owner account stored by the wallet. The user identity may be verified using multiple factors or channels (i.e., “multi-signal trigger”), e.g., multi-factor authentication using secondary contact methods and/or devices associated with the user account (i.e., “plurality of verifier smart contracts”)), each multi-signal trigger comprising a predetermined passcode (Kim, [0074], where the user identity may be verified using multiple factors or channels, including a user entering the correct code into a user device associated with the wallet (i.e., “predetermined passcode”), multi-factor authentication (e.g., two-factor authentication) using secondary contact methods and/or devices associated with the user account, which may be the same or different device(s) than the requesting device).
	Although Kim does not appear to explicitly state that a predetermined passcode is sent from each of the plurality of verifier smart contracts as claimed, Kim discloses that a predetermined number of signed wallet recovery requests may be received in order to initiate the recovery (Kim, [0073]). Therefore, one of ordinary skill in the art would have been suggested to modify Kim such that the code (Kim, [0074]) is received from each of the owner accounts (Kim, [0073]) using secondary contact methods and/or devices associated with the user account (Kim, [0074]) with the motivation of utilizing a simple method across multiple levels of authorization for implementing recovery (e.g., as opposed to providing documentation, biometric information, etc., which may prove to be more complicated for users to be validated/verified).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim with the motivation of increasing the security of the recovery process through multiple levels of authentication.

	Regarding claim 16: Black teaches A method of recovering blockchain wallet items, the method comprising:
	…
	receiving, from the user device, an indication that a key associated with a user smart wallet associated with the user account has been lost; initiating, via a server, a validation and recovery process for items stored in the user smart wallet (Black, [0162-0165], where the system receives identity data for a customer and a request to restore a customer wallet. The received identity data for the customer may be verified by the system, and upon verification, the system may restore the customer wallet. Although Black does not appear to explicitly state receiving an indication that the user account was lost, one of ordinary skill in the art would have been suggested by Black, [0183] (where the system may restore a customer wallet following the loss of the customer’s key), to have receive such an indication that the key was lost with the motivation of ensuring that a new transaction address is created based on the new private key for enhanced security purposes);
	instantiating, via the server, a recovery smart wallet; transferring, via the server, the items stored in the user smart wallet to the recovery smart wallet … (Black, [0182-0183], where the system restores a customer wallet by creating (i.e., “instantiating”) a new customer wallet and transferring assets from the old customer wallet to the new customer wallet); and
	associating, via the server, the recovery smart wallet with the user account (Black, [0185], where a new transaction address is associated with the new customer wallet. See also Black, [0197], where a new public account key may be generated following the loss of the customer’s private account key on an old customer device).
	Black does not appear to explicitly teach receiving, from a user device, log-in credentials associated with a user account; [and transferring, via the server, the items stored in the user smart wallet to the recovery smart wallet] without utilizing the key associated with the user smart wallet.
	Kim teaches receiving, from a user device, log-in credentials associated with a user account (Kim, [0074], where identity information received with the recovery request, e.g., login credentials, can be utilized, e.g., the user identity can be verified using logged-in user account information (where the user account requesting the wallet recovery must be associated with the wallet)); [and]
	[transferring, via the server, the items stored in the user smart wallet to the recovery smart wallet] without utilizing the key associated with the user smart wallet (Kim, [0042-0043], where wallets (i.e., “first smart contract”) are associated with one or more blockchain recovery accounts (i.e., “second smart contract”), where the wallet can execute a set of operations upon receipt of messages signed by the recovery account, including initiating the recovery process, where the wallet recovery request received by the third party system (i.e., “second smart contract”) may include the wallet address (Kim, [0065-0067]) (i.e., “to a location specified by the second smart contract”). The recovery account of a wallet can be associated with the wallet’s recovery account other than the use of public and private keys (Kim, [0043]) (i.e., “without utilizing a key associated with the first smart contract”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim (hereinafter “Black as modified”) with the motivation of ensuring that the user account requesting the wallet recovery is actually associated with the wallet. Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate Kim’s disclosure of not utilizing keys associated with the user smart wallet with the motivation of allowing wallet access to be restored to a verified wallet owner when wallet keys are partially or entirely lost or compromised (Kim, [0012]).

	Regarding claim 17: Black as modified teaches The method of claim 16 further comprising receiving, from a plurality of verifier smart contracts, a predetermined recovery phrase, wherein the verifier smart contracts and a recovery phrase are pre-established through the user smart wallet (Kim, [0073-0074], where the wallet receives at least a predetermined number of signed wallet recovery requests, each specifying the same set of new owner accounts (e.g., public owner keys or hashes thereof), each signed by a different owner key associated with a different owner account stored by the wallet. The user identity may be verified using multiple factors or channels (i.e., “multi-signal trigger”), e.g., multi-factor authentication using secondary contact methods and/or devices associated with the user account (i.e., “plurality of verifier smart contracts”)).
	Although Kim does not appear to explicitly state that the type of information sent from each of the plurality of verifier smart contracts is a “predetermined recovery phrase”, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The transmission of authentication information would have been performed the same regardless of the specific data involved (i.e., a pre-established recovery phrase as claimed, multi-factor authentication using secondary contact methods and/or devices as disclosed by Kim, or some other data involved in verification of identity to access protected data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Kim’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Black and Kim (hereinafter “Black as modified”) with the motivation of increasing the security of the recovery process through multiple levels of authentication.

	Regarding claim 18: Black as modified teaches The method of claim 16 further comprising configuring the user smart wallet to authorize a recovery agent to initiate transfer of one or more wallet items registered to the user smart wallet to a location specified by the recovery agent (Black, [0164-0165] and [0182-0183], where when the identity data is received from the customer device is verified (i.e., “receiving a first recovery verifier”), the currency conversion system (i.e., “second smart contract”) restores the customer wallet by creating a new customer wallet and transferring assets from the old customer wallet to the new customer wallet. See Black, [0185], where the new customer wallet is associated with a new private transaction key having a corresponding index that may uniquely identify its location (Black, [0073]) (i.e., “location specified by the second smart contract”)). 

	Regarding claim 19: Black as modified teaches The method of claim 18 further comprising receiving, from an organization associated with the recovery agent. a confirmation of user identity of an owner of the user account (Black, [0051], where a multi-party key splitting methodology may be utilized. See Black, [0062], where the trusted third party may be a financial institution, i.e., may be owned and operated by a credit union or bank. The trusted third party may be implemented on one or more computing devices to verify transactions between two parties, and may communicate with the identity services provider, e.g., during a process of creating a customer account. See Black, [0162-0163], where during the wallet recovery/restoration process, the identity data received from a customer device may be verified by, e.g., comparing received biometric data with previously stored biometric data from when the customer initially created their account). 

	Regarding claim 20: Black as modified teaches The method of claim 18 further comprising transferring a portion of the one or more wallet items from the user smart wallet to the recovery agent (Black, [0116-0117], where a trusted third party may authorize certain transactions at the asset exchange in which assets are transferred from a custodial wallet to a new transaction address in the customer wallet).
	Although Black does not appear to explicitly state that the custodial wallet is utilized for purposes of recovery, one of ordinary skill in the art would have been suggested to have modified Black such that the custodial wallet is also utilized for wallet recovery (which is a form of asset transfer) (see also Black, [0186], where the trusted third party is also involved in wallet recovery; see also Black, [0222], where private keys may be transmitted to a customer device for either generating transaction addresses or wallet recovery) with the motivation of making the system less vulnerable to malicious attack since the keys for authorizing transactions are decentralized (Black, [0117]).







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
7 June 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SAP America Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 11-12 (“Here, the focus of the claims is not on any improved computer or network…The limitation of the claims to a particular field of information—here, investment information—does not move the claims out of the realm of abstract ideas”).
        2 See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) (“BSG Tech’s remaining argument at step two is that the asserted claims supply an inventive concept because they require a specific database structure that does not preempt consideration of historical usage information while inputting data into other types of databases. This argument misunderstands the step two inquiry. While preemption concerns are ‘the basis for the judicial exceptions to patentability…, the absence of complete preemption does not demonstrate patentability…”)
        3 See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), 788 F.3d at 1379; see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016) (“A narrow claim directed to an abstract idea, however, is not necessarily patent-eligible…”)
        4 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)